Beck, J.
1. The charge of the court in reference to the contract being in accord with the construction placed thereon by this court when the case was last here (121 Ga. 439), the grounds of the motion for new trial containing exceptions to the charge in reference to such construction are without merit.
2. A witness experienced in digging and constructing artesian wells having testified that the well in the present case would, in his opinion, produce *407more than a certain number of gallons of water a minute, the court, charged the jury, in part, as follows: “The opinions of experts on any question of science, skill, trade, or like questions are always admissible,, and such opinions may be given on the facts as proved by other witnesses. Therefore, gentlemen of the jury, you are to determine what-evidence and who are experts, if any are sworn in this ease, and that is. a matter for you to determine; and should you find that there is expert testimony in this case, you should not then yourselves just arbitrarily disregard this testimony.” It was not error to overrule grounds, of the motion for new trial which, with reference to the excerpt from, the charge just quoted, complain, that “the charge does not leave it to, the discretion of the jury to determine what weight to give expert-testimony, but places the witnesses on the same plane as legal evidence; and the said charge is confusing and misleading.” The charge quoted was also complained of as erroneous, “because whether or not a well will furnish a continual supply of twenty-five gallons of water per minute is-not a question for expert testimony.” This exception is also without-merit, because the opinion of an expert had been admitted in evidence without objection and was before the jury for consideration, and it was. not improper for the court to give the jury instructions in regard thereto.
Argued February 22,
Decided May 16, 1906.
Complaint. Before Judge Burch. City court of Dublin. April 24, 1905.
J. B. Sanders, for plaintiff. P. L. TVade, for defendant.
3. The evidence authorized the verdict. No errors of law were committed by the court, and a new trial was properly denied.

Judgment affirmed.


All the Justices concur.